          Case 1:19-cr-00875-LTS Document 23 Filed 03/12/20 Page 1 of 1
                        LAW OFFICE OF ANTHONY STRAZZA
                         245 MAIN STREET, SUITE 420, WHITE PLAINS, NY, 10601
                    OFFICE: 914.844.1551 ♦ FAX: 914.517.5912 ♦ AS@STRAZZALAW.COM




                                                     March 12, 2020

By ECF
Hon. Laura Taylor Swain
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007

                               Re:    United States v. Robert Wade
                                      19 Cr. 875 (LTS)

Dear Judge Swain:

        As the Court is aware, I represent Robert Wade, the defendant in the above referenced
matter. Mr. Wade currently has a bail hearing scheduled for March 13, 2020, at 10:00 a.m. I am
writing with the consent of the Government to respectfully request an adjournment of this
proceeding. Due to the recent issues at the Metropolitan Correctional Center (MCC) where Mr.
Wade is being detained (which included suspension of legal visits and no opportunity for the
inmates to contact counsel or family), I was not able to meet with Mr. Wade from the date of our
last conference on February 27, 2020, until yesterday, March 11, 2020. Accordingly, I need
more time to put together a proposed bail package. After conferring with the Government, the
following dates work for the parties: March 23, 24, or 27, 2020 (preferably in the morning so that
family members can be present). This represents my first request of this kind.

       The Court’s time and attention to this request are very much appreciated.


                                                     Respectfully submitted,

                                                             -s-

                                                     Anthony Strazza, Esq.



cc.    All parties (via ECF)
       Lisa Chan, U.S. Pretrial Services Officer
